Case 2:17-cr-00228-DRH-AKT Document 128 Filed 11/13/20 Page 1 of 9 PageID #: 803



 UNITED STATES OF AMERICA
 EASTERN DISTRICT OF NEW YORK
 -----------------------------X
 UNITED STATES OF AMERICA,

             -against-
                                              MEMORANDUM AND ORDER
 ELVIS REDZEPAGIC,                          Docket No. 17-CR-228(DRH)

                Defendant.
 -----------------------------X
 A P P E A R A N C E S:

 For the Government:

       Seth D. DuCharme
       Acting United States Attorney
       Eastern District of New York
       Central Islip, New York
         By: Artie McConnell, A.U.S.A.

 For Defendant:

       Ahmad & Roche LLP
       22 Cortlandt Street, 16th Floor
       New York, New York 10007
         By: Hassan Ahmad, Esq.
             David Roche, Esq.

 HURLEY, Senior District Judge

             The defendant, Elvis Redzepagic, ("Redzepagic"), is

 charged with two counts of attempting to provide material support

 to a foreign terrorist organization ("FTO") in violation of 18

 U.S.C. § 2339B(a)(1) — specifically, for attempting to provide

 himself to the Islamic State of Iraq and al-Sham ("ISIS") and the

 al-Nusrah Front.     (See Indictment, DE 19.)       The charged offenses

 arise from the defendant's attempts to enter Syria through Turkey

 in 2015, and again through Jordan in 2016, in each instance to

 wage violent jihad on behalf of these organizations.

             By notice of motion dated September 5, 2019 (DE 93),
Case 2:17-cr-00228-DRH-AKT Document 128 Filed 11/13/20 Page 2 of 9 PageID #: 804



 defendant sought multiple items of relief including the dismissal

 of the indictment on specificity grounds and the suppression of

 various items of evidence that he anticipates the government will

 endeavor to introduce at trial.           Those defense motions have been

 earlier addressed either by denials or the scheduling of a

 hearing.    What remains for determination is the government's

 cross-motion "to preclude [the defendant from presenting] mental

 health evidence [at trial]."        (Gov't's Response in Opp. to Def.'s

 Pretrial Motions and Gov't's Motion to Preclude Mental Health

 Evidence (DE 97 at 65) (capitalization in original) ("Gov't's

 Response").)     That is the subject of this decision.

                   Anticipatory Nature of Government's
                   Motion to Preclude Mental Health
                   Evidence and Concomitant Arguments

             As explained by the government:

                The defendant's memorandum in support of
             his motions to suppress alludes to a myriad
             of psychiatric and substance abuse issues,
             suggesting that the defendant did not, in
             fact, engage in criminal conduct, while
             simultaneously implying that he could not
             form the requisite intent for doing so. See
             Def. Mot. at 1 (defendant is a "damaged drug
             addict suffering from voices in his head and
             paranoid delusions . . . the logistics of his
             account [are] highly implausible"). To the
             extent this foreshadows the defendant's trial
             strategy, the government hereby moves in
             limine to preclude the defendant from
             attempting to introduce evidence of mental
             disease or defect. Such evidence has not
             been properly noticed and would be
             impermissible and inappropriate to the
             instant charges.


                                       2
Case 2:17-cr-00228-DRH-AKT Document 128 Filed 11/13/20 Page 3 of 9 PageID #: 805



 (Gov't's Response at 65-66 (emphasis added).)

             The government's position has several tiers, viz.: (1)

 defendant has concededly not complied with the pretrial notice

 conditions set forth in Federal Rule of Criminal Procedure

 12.2(a) and (b) thereby procedurally barring an insanity defense

 or any other expert-based evidence of his mental condition

 bearing on the issue of guilt; (2) such evidence, even if not

 procedurally barred, would be inadmissible under the provisions

 of the Insanity Defense Reform Act ("IDRA”) which establishes the

 federal parameters for an appropriate mental health defense and,

 finally (3) even if the defendant's mental health evidence – in

 whatever form it may ultimately take – were to clear the forgoing

 hurdles, it would run afoul of Federal Rule of Evidence 403 given

 that "its probative value is substantially outweighted by a

 danger of . . . unfair prejudice, confusing the issues [and]

 misleading the jury . . . ."        Federal Rule of Evidence 403.

     Defendant's Reply to Government's Cross-Motion (DE 99)

             In response to the government's motion, defendant

 initially clarifies his intentions as to offering evidence

 delineating his mental health and drug addiction.           As he

 explains:

                The defendant does not intend to assert an
             insanity defense, and will not be offering
             expert testimony furthering such a defense.
             Furthermore, the defendant will not be
             offering any mental defect as an excuse for
             committing any charged crimes. However, the

                                       3
Case 2:17-cr-00228-DRH-AKT Document 128 Filed 11/13/20 Page 4 of 9 PageID #: 806



             defendant's drug abuse and related mental
             state and mental health does provide
             necessary context and background to this
             case. His drug abuse and related mental
             state provides explanation for his decisions
             to travel overseas and to return to the
             United States and also provides explanation
             for his strange conduct during the time
             period encompassing the alleged crimes and
             the time period leading up to and including
             his arrest.

                Evidence relating to the defendant's
             mental health and drug abuse is inextricably
             intertwined with the facts of this case, and
             it will be impossible for a trier of fact to
             evaluate this case without knowledge of the
             defendant's drug abuse and mental state.

 (Reply to Gov't Resp. in Opp. to Def.'s Pre-trial Motions and the

 Gov't's Motion to Preclude Mental Health Evidence (DE 99)("Def.'s

 Reply")at 5-6.)

             Notably absent from defendant's Reply is mention of the

 IDRA which is a key element of the prosecution's motion.             That

 statute reads in pertinent part:

             It is an affirmative defense to a prosecution
             under any Federal statute that, at the time
             of the commission of the acts constituting
             the offense, the defendant, as a result of a
             severe mental disease or defect, was unable
             to appreciate the nature and quality of the
             wrongfulness of his acts. Mental disease or
             defect does not otherwise constitute a
             defense.

 18 U.S.C. § 17(a). That absence is traceable to defendant's

 position that his mental health and drug addiction problems will

 not be presented "as an excuse for committing any charged crimes"

 – thus not implicating the IDRA – but rather to provide "context"

                                       4
Case 2:17-cr-00228-DRH-AKT Document 128 Filed 11/13/20 Page 5 of 9 PageID #: 807



 to the charged wrongdoing.       (Def.'s Reply at 5.)

                                 Discussion

             While the IDRA is not mentioned in Defendant's Reply,

 he further explained its purported lack of relevance during oral

 argument thusly:

            MR. ROCHE: Your Honor, what we would be thinking
       of is I believe in the Government's case they will be
       relying on a lot of communications that our client made
       and certain behaviors that he exhibited around the time
       of the charged offenses.

            Our position will be that he was suffering from
       very severe drug addition at the time which had an
       impact on his behavior, had an impact on the way he was
       communicating and the reliability of his communication.

            Probably we could be seeking – we will probably
       have family members testify as to just their
       experiences of Mr. Redzepagic around that time.

            He had traveled over to Montenegro to basically
       get away from New York to try and deal with his
       addiction issues.[1]

            While he was spending time in Montenegro, there
       were some kind of bizarre what we believe to be drug-
       related behavior that I think will be relevant to
       providing context and understanding of what his state
       of mind was at the time as it would provide some
       explanation for I think some of the communications and


       1
        To the extent defendant has evidence suggesting that he
 traveled to the Middle East "to get away from New York and deal
 with his addiction issue," such information – if presented in
 admissible form – would certainly be relevant and presumably of
 aid to the jury in the performance of its task.

        The situation is otherwise with respect to the "context"
 information sought to be introduced by Redzepagic to suggest that
 his drug addiction is relevant to his intent to engage in the
 charged wrongdoing. That subject will be explained in the test
 infra.

                                       5
Case 2:17-cr-00228-DRH-AKT Document 128 Filed 11/13/20 Page 6 of 9 PageID #: 808



       some of the   behaviors that the Government will be
       pointing to   as evidence that he was becoming
       radicalized   and had intention to engage in providing
       support for   terrorism.
                                 . . . .

            Mr. ROCHE: We believe that his drug abuse caused
       certain mental abnormalities and caused an altered
       mental state basically that manifested in certain
       behaviors and certain modes of communication.

 (Tr. of Jan. 23, 2020 status conference which included oral

 argument of then outstanding motions (DE 121-1) at 10-12.)

             As noted, defendant disclaims any intention of telling

 the jury that his drug addiction and corresponding altered

 "mental state" and "mental health" issues constitute an excuse

 for the charged conduct.       Rather, such information we are told

 would serve merely as "background" to shed light on defendant's

 "bizarre" conduct and communications during the relevant time

 frame.    (Def.'s Reply at 5; see DE 121.1 at 11 for defendant's

 labeling of subject conduct as seemingly "bizarre.")            Under the

 guise of "background" and "context," Redzepagic is endeavoring to

 indicate that the government's proof as to his words and actions

 were not knowingly and intentionally uttered or committed on his

 part, but instead were products of his altered, drug-induced

 mental state.     That argument, certainly if offered as "as

 affirmative defense," would be precluded under the IDRA.

             Although the evidence under discussion may not be used

 as an affirmative defense, would Redzepagic's supposedly drug

 induced behavior be, nonetheless, appropriately presented to the

                                       6
Case 2:17-cr-00228-DRH-AKT Document 128 Filed 11/13/20 Page 7 of 9 PageID #: 809



 trier-of-fact — not as a defense per se — but rather as part of

 the evidence for the jury to evaluate in deciding whether the

 government met its burden of proof?

             In defendant's view, that question calls for an

 affirmative answer citing a single case, United States v.

 Solomon-Eaton, 12-CR-352 (E.D.N.Y. Apr. 9, 2014.)           But the issue

 in Solomon-Eaton was whether the defendant had made a sufficient

 showing following a Daubert hearing to advance an insanity

 defense, with supporting psychiatric testimony, at trial.             Its

 relevance for present purposes appears to be nonexistent.

             A case that is relevant and instructive for present

 purposes is United States v . Sewell, 252 F.3d 647 (2d Cir.

 2001).    In Sewell the Second Circuit held that "voluntary

 intoxication does not negate the intent element of a crime of

 general intent . . . ."       Id. at 651; see also id. at 650-51

 ("With the exception of strict liability crimes, crimes require

 general intent, which ordinarily is ‘at least an intention to

 make the bodily movement which constitutes the act which the

 crime requires' in order for criminal liability to attach. I

 W.LaFave & A. Scott, Substantive Criminal Law, § 3.5, p. 315

 (1986).”).

             The following excerpt from Sewell indicates that the

 argument now advanced by Redzepagic largely parallels that

 unsuccessfully urged by Sewell:


                                       7
Case 2:17-cr-00228-DRH-AKT Document 128 Filed 11/13/20 Page 8 of 9 PageID #: 810



             Throughout the proceedings below, Sewell
             attempted to get before the jury evidence and
             instructions regarding the fact that he was
             high on crack cocaine at the time he
             committed the robbery. Judge Siragusa
             consistently rejected Sewell's attempts.
             Sewell argues on appeal that the district
             court deprived him of his right to present a
             defense when it ruled that defendant could
             not present evidence of his intoxication to
             negate the element of intent. According to
             defendant, even though Section 2113(a) is a
             general intent crime, voluntary intoxication
             still is relevant as a defense because it
             blots out some intent or knowledge that the
             crime requires.

 Id. at 650.

             Whether Redzepagic was high when he may have said or

 done something which the government claims is incriminating is

 non-decipherable from the motion papers.          However, assuming he

 was, Sewell instructs that such information is inadmissable to

 mitigate or otherwise bear on his general intent2 to provide

 material support to a foreign terrorist organization.            Cf. United

 States v. Johnson, 14 F.3d 766, 767-70 (2d Cir. 1994).

                                  CONCLUSION

             For the reasons indicated, the government's motion to

 preclude3 the defense from presenting mental health/drug


       2
        The government states that "defendant is charged only
 with general intent crimes," Gov't's Response at 71, and the
 defense does not maintain otherwise. A reading of the subject
 statute confirms the validity of that apparently shared
 conclusion.
       3
        In view of the foregoing, the government's alternate Rule
 403 argument is rendered purely academic and will not be

                                       8
Case 2:17-cr-00228-DRH-AKT Document 128 Filed 11/13/20 Page 9 of 9 PageID #: 811



 addiction evidence to the jury vis-a-vis the issue of

 Redzepagic's intent to commit the charged crimes is granted.

             SO ORDERED.

 Dated: November 13, 2020
        Central Islip, New York




                                     _________________________
                                     DENIS R. HURLEY, U.S.D.J.




 addressed.


                                       9
